IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

Robert J Lannan Jr

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

-against-

Chad F. Wolf, Acting Secretary, Department of Homeland

Security (Federal Emergency Management Agency), Agency.

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for Employment
Discrimination

Case No. £0-32YY-CU-S-£F
(to be filled in by the Clerk’ s Office)

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. | Yes BX

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 1 of 7
I. The Parties to This Complaint

A.

B.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Robert J Lannan Jr.

 

Street Address 3632 E Churchill St

 

City and County Springfield = Greene County
Missouri 65809

660-441-2677

 

State and Zip Code

 

Telephone Number

E-mail Address rob. lannan@me.com

 

 

The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

 

 

 

Name The Honorable Chad F. Wolf
Job or Title Acting Secretary, Department of Homeland
(if known) Security (Federal Emergency Management Agency), Agency
Street Address - Office of the Executive Secretary, MS 0525
Department of Homeland Security
City and County S10 Masia Lather ine le Aye OP

State and Zip Code Washington, DC 20528-0525

 

Telephone Number

 

E-mail Address
(if known)

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address

 

 

 

City and County

 

2

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 2 of 7
State and Zip Code

 

Telephone Number

 

E-mail Address
(if known)

 

C. Place of Employment

The address at which | sought employment or was employed by the defendant(s)

1S:

 

 

Name Federal Emergency Management Agency
Street Address 500 C Street, SW
City and County Washington, DC 20472-3210

 

State and Zip Code Duty Station at Home Address

 

Telephone Number (202) 646-2500

 

Il. Cause of Action

This action is brought for discrimination in employment pursuant to (check all that

apply):

[I

Title VII of the Civil Rights Act of 1964, as codified. 42 U.S.C. $§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
$§ 621 to 634.

(Note; In order to bring suit in federal district court under the Age
Discrimination in Employment Act, vou must first file a charge with the

Equal Employment Opportunity Commission.)

‘ Americans with Disabilities Act of 1990, as codified, 42 U.S.C. $§ 12112

to 12117.

(Note: In order to bring suit in federal district court under the Americans

with Disabilities Act, vou must first obtain a Notice of Right to Sue letter

Jrom the Equal Employment Opportunity Commission.)

3

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 3 of 7
[ | x Other federal law (specify the federal law):
Violation of Privacy Act 29 C.F.R. Part 1611, and FEMA Policy 123-6-1

[| Missouri Human Rights Act, Missouri Revised Statute § 213.055

[ | Other state law (specify, if known):

 

[| Relevant city or county law (specify, if known):

 

Ill. Administrative Procedures

A. Did you file a charge of discrimination against Defendant(s) with the Equal
Employment Opportunity Commission or other federal agency?

XIX] Yes Date filed: 06-06-2018
No

 

 

 

 

 

Attach copy of the charge to this Complaint

B. Have you received a Notice of Right-to-Sue Letter from the Equal Employment
Opportunity Commission?

xX ves Ed No

If yes, please attach a copy of the letter to this Complaint.

C. Did you file a charge of discrimination against Defendant(s) with the Missouri
Commission on Human Rights?

oe

| Yes Date filed:
x No

 

 

 

 

 

Attach copy of the charge to this Complaint

D. Have you received a Notice of Right-to-Sue Letter from the Missouri Human
Rights Commission?

EI Yes Nx.

If yes, please attach a copy of the letter to this Complaint.

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 4 of 7
E. If you are claiming age discrimination, check one of the following:

[] 60 days or more have passed since I filed my charge of age discrimination with the
Equal Employment Opportunity Commission.

tL fewer than 60 days have passed since I filed my charge of age discrimination with
the Equal Employment Opportunity Commission

IV. Statement of Claim

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):

Failure to hire me.

X Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

X Retaliation.

X Harassment/Hostile Work Environment

RECEDED

 

Other acts (specify):

 

(Note. Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on the
following date(s):

Between July 27 2014 - July 27 2016
Cc. I believe that defendant(s) (check one):

[| is/are still committing these acts against me.

[|x is/are not still committing these acts against me.

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 5 of 7
D. Defendant(s) discriminated against me based on my (check all that apply and

 

 

 

 

national origin

explain):
[| race
[] color
x gender/sex
- religion
[|

age. My year of birth is . (Give your vear of birth
only if you are asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

aay

PSTD, Seizures, Bi-Polar and Depression

 

E. Write a short and plain statement of FACTS that support your claim. Do not
make legal arguments. You must include the following information:

° What happened to ou?

reate erson Scamming the system, and they intentionally founds ways to deny
Reasonable Accommodation ....
* What injuries did you suffer? .
Lost of Federal employment and Documentation place in personnel record prevent any

further possible federal employment possi itities:
* Who was involved in what happened to you?

Jame Boyer, Monica Bilik, Kurt Nance
* How were the defendants involved in what happened to you? _ ;
They were staff in charge of the RA process and the who made the decision. It was their
rceptjops that affected what they helieve was possible and warranted in the situation.
Where di x bed t Slace? ,

the events you have deseri ake . ;
They where in Washington DC, | was at my duty Station in Missouri.

* When did the events you have described take place? ; ;
It was a on-going issue that started before being place into service aug 10 2014 untill

. terminated July, 21st 2016 ;
If more than one claim is asserted, number each claim and write a short and plain

statement of each claim in a separate paragraph. Attach additional pages if needed.

Attached Copy of Complaint Submitted to EEOC
Attached Copy of Appeal For Appeal Reconsideration Pending Response From EEOC

 

 

 

 

 

 

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 6 of 7
VI.

 

 

 

Relief

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court
grant the following relief to Plaintiff: (check any and all that apply)

_L] pefendant be directed to employ Plaintiff

M_| Defendant be directed to re-employ Plaintiff

Defendant be directed to promote Plaintiff

Remove Document with Medical Conditions and Doctor information Form personal record.
Defendant be directed to

| Monetary damages (please explain); Lost Wages - And Future Potential Wages if not rehired

 

 

 

 

| As additional relief to make Plaintiff whole, Plaintiff seeks (please specify and
explain):

Legal Fees incurred to Plaintiff as part of this case

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. | understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

Date of signing: 8-9 , 20 29

Signature of Plaintiff JLLA .

oo
Printed Name of Plaintiff _Robert J Lannan Jr.

Case 6:20-cv-03244-BP Document 3 Filed 08/10/20 Page 7 of 7
